Exhibit 10.2
 
CANCELLATION AGREEMENT
 
This Cancellation Agreement (this “Agreement”) is made as of the 15th day of
May, 2012 by and among Organic Spice Imports, Inc., a Delaware corporation
having its offices at 3 Empire Blvd., 5th Floor, South Hackensack, NJ 07606 (the
“Company”), and the individuals set forth on Schedule I hereto (the “Securities
Holders”).


W I T N E S S E T H:
 
 WHEREAS, the Company entered into an Agreement and Plan of Merger, dated as of
March 5, 2012 (the “Merger Agreement”), by and among, the Company, X-Factor
Acquisition Corp. (“MergerCo”), a Delaware corporation and wholly owned
subsidiary of the Company, and X-Factor Communications, LLC (“X-Factor”),
pursuant to which MergerCo shall merge with and into X-Factor, and X-Factor, as
the surviving entity, will become the wholly owned subsidiary of the Company
(the “Merger”); and
 
WHEREAS, simultaneous with, and as a condition to the closing (the “Closing”) of
the transactions contemplated by the Merger Agreement, the Company and the
Securities Holders have agreed to cancel (1) an aggregate of 10,000,000 shares
of common stock, par value $0.0001 per share (the “Common Stock”) of the Company
and (2) warrants to purchase 5,000,000 shares of Common Stock (the “Warrants”,
collectively with the Shares, the “Securities”) owned by the Securities Holders
as set forth on Schedule I hereto.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE I
CANCELLATION OF SECURITIES


1.1.   Cancellation of the Shares and Warrants.  As an inducement for X-Factor
to enter into the transactions contemplated by the Merger Agreement and in
reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, each Securities Holder and the Company agree that
the Securities held by such Securities Holder, as set forth on Schedule I
attached hereto, shall be cancelled effective upon the Closing.
 
1.2.   Closing.  At the Closing, the Securities Holders agree to execute any and
all additional documents, including but not limited to, stock powers for the
stock certificates representing the Shares, as the Company reasonably determines
necessary to effect the cancellation of the Securities pursuant to the terms of
this Agreement.
 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS


Each of the Securities Holders, individually and solely as to himself, hereby
makes the following representations and warranties to and covenants with the
Company, which shall be true and correct through the date of the Closing as if
made on that date:
 
2.1.   Each Securities Holder has the requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and
otherwise to carry out such Securities Holder’s obligations hereunder. No
consent, approval or agreement of any individual or entity is required to be
obtained by such Securities Holder in connection with the execution and
performance by such Securities Holder of this Agreement or the execution and
performance by such Securities Holder of any agreements, instruments or other
obligations entered into in connection with this Agreement.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
2.2.   Such Securities Holder owns the Securities free and clear of any and all
liens, claims, encumbrances, preemptive rights, right of first refusal and
adverse interests of any kind. Such Securities Holder is not a party to any
agreement or understanding pursuant to which any of the Securities held by such
Securities Holder are to be transferred.
 
2.3. Such Securities Holder is an accredited investor as defined in Rule 501(a)
of Regulation D under the Securities Act of 1933.


2.4.  Such Securities Holder has had had a reasonable opportunity to ask
questions of and receive answers from a person or persons acting on behalf of
the Company concerning the cancellation of the Securities and the business,
financial condition and results of operations of the Company and all such
questions have been answered to the full satisfaction of such Securities Holder.


ARTICLE III
TERMINATION


3.1.   Termination by Mutual Agreement.  This Agreement may be terminated at any
time prior to the Closing by mutual consent of the parties hereto, provided that
such consent to terminate is in writing and is signed by each of the parties
hereto.
 
ARTICLE IV
MISCELLANEOUS


4.1.   Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
4.2.   Severability.  If any section, term or provision of this Agreement shall
to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.
 
4.3.   Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
4.3.  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.  Notice shall be delivered to the
parties at the following addresses:
 
 
- 2 -

--------------------------------------------------------------------------------

 


If to the Company:                              Organic Spice Imports, Inc.
3 Empire Blvd., 5th Floor
South Hackensack, NJ 07606
Attn: Charles Saracino, Chief Executive Officer


If to Securities Holders:                     to the address set forth on
Schedule I.


Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.
 
4.4.   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law.
 
4.5.   Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
4.6.   Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that no party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other parties.
 
4.7.   Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
4.8.   Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
4.9.   No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
4.10.   Headings.  The headings in the Sections of this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement.
 
[Remainder of this page intentionally left blank.]


 
- 3 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
ORGANIC SPICE IMPORTS, INC.
         
 
By:
/s/ Organic Spice Imports, Inc       Charles Saracino       Chief Executive
Officer             SECURITIES HOLDERS           /s/ Randle Kenilworth    
Randle Kenilworth          
/s/ Peter Quigley
    Peter Quigley           /s/ Donald J. Wright     Donald J. Wright  

 
- 4 -

--------------------------------------------------------------------------------

 
 
SCHEDULE I


Securities Holder
No. of Shares
No. of Warrants
 
Peter Quigley
 
3,389,830
1,694,916
 
Randle Kenilworth
 
3,389,831
1,694,915
 
Donald J. Wright
 
3,220,339
1,610,169

 
 
- 5 -


--------------------------------------------------------------------------------